                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                   AT GREENEVILLE

  ROBERT SIMPSON,                                 )
                                                  )        Case No. 2:20-cv-232
         Plaintiff,                               )
                                                  )        Judge Travis R. McDonough
  v.                                              )
                                                  )        Magistrate Judge Cynthia R. Wyrick
  BCCX, et al.,                                   )
                                                  )
         Defendants.                              )
                                                  )


                                    MEMORANDUM OPINION



        This is a pro se prisoner’s complaint for violation of 42 U.S.C. § 1983. On November 10,

 2020, the Court entered an order providing Plaintiff twenty-one days to file an amended

 complaint (Doc. 5, at 6–8). Plaintiff has not complied with that order, and the deadline for doing

 so has passed. Accordingly, for the reasons set forth below, this action will be DISMISSED

 pursuant to Rule 41(b) of the Federal Rules of Civil Procedure.

        Rule 41(b) gives this Court the authority to dismiss a case for failure of the plaintiff “to

 prosecute or to comply with these rules or a court order.” Fed. R. Civ. P. 41(b); Knoll v. Am. Tel.

 & Tel. Co., 176 F.3d 359, 362–63 (6th Cir. 1999). The Court examines four factors when

 considering dismissal under Fed. R. Civ. P. 41(b):

                  (1) whether the party’s failure is due to willfulness, bad faith, or
                  fault; (2) whether the adversary was prejudiced by the dismissed
                  party’s conduct; (3) whether the dismissed party was warned that
                  failure to cooperate could lead to dismissal; and (4) whether less
                  drastic sanctions were imposed or considered before dismissal was
                  ordered.

 Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005).



Case 2:20-cv-00232-TRM-CRW Document 6 Filed 12/10/20 Page 1 of 3 PageID #: 26
        As to the first factor, the Court finds that Plaintiff’s failure to timely comply with the

 Court’s previous order was due to Plaintiff’s willfulness or fault. Specifically, it appears that

 Plaintiff received the Court’s order but chose not to comply or otherwise communicate with the

 Court. As to the second factor, the Court finds that Plaintiff’s failure to comply with the Court’s

 order has not prejudiced any Defendants, as they have not been served with process. As to the

 third factor, the Court’s previous order warned Plaintiff that failure to timely file an amended

 complaint would result in dismissal of this action (Doc. 5, at 8). Finally, as to the fourth factor,

 the Court finds that alternative sanctions are not warranted, as Plaintiff has failed to comply with

 the Court’s clear instructions. On balance, the Court finds that these factors support dismissal of

 this action under Rule 41(b).

        The Court also notes that, “while pro se litigants may be entitled to some latitude when

 dealing with sophisticated legal issues, acknowledging their lack of formal training, there is no

 cause for extending this margin to straightforward procedural requirements that a layperson can

 comprehend as easily as a lawyer.” Jourdan v. Jabe, 951 F.2d 108, 109 (6th Cir. 1991).

 Nothing about Plaintiff’s pro se status prevented him from complying with the Court’s order, and

 Plaintiff’s pro se status does not mitigate the balancing of factors under Rule 41(b).

        Accordingly, this action will be DISMISSED for want of prosecution pursuant to Rule

 41(b). The Court CERTIFIES that any appeal from this action would not be taken in good faith

 and would be totally frivolous. Fed. R. App. P. 24.

    AN APPROPRIATE JUDGMENT ORDER WILL ENTER.

                                                /s/ Travis R. McDonough
                                                TRAVIS R. MCDONOUGH
                                                UNITED STATES DISTRICT JUDGE




                                                   2

Case 2:20-cv-00232-TRM-CRW Document 6 Filed 12/10/20 Page 2 of 3 PageID #: 27
                                      3

Case 2:20-cv-00232-TRM-CRW Document 6 Filed 12/10/20 Page 3 of 3 PageID #: 28
